Case 5:18-cv-01125-SP Document 139 Filed 12/20/19 Page 1 of 3 Page ID #:4788



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10
11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
     MARTINEZ; ISAAC ANTONIO
12   LOPEZ CASTILLO; JOSUE                       ORDER GRANTING JOINT
     VLADIMIR CORTEZ DIAZ; JOSUE                 STIPULATION TO CONTINUE
13   MATEO LEMUS CAMPOS;                         PRE-TRIAL DEADLINES BY ONE
     MARVIN JOSUE GRANDE                         WEEK, DUE TO PENDING
14   RODRIGUEZ; ALEXANDER                        SUMMARY JUDGMENT MOTION
     ANTONIO BURGOS MEJIA; LUIS
15   PEÑA GARCIA; JULIO CESAR                    [PROPOSED]
     BARAHONA CORNEJO, as
16   individuals,
17                           Plaintiffs,
18   v.
19   THE GEO GROUP, Inc., a Florida
     corporation; the CITY OF
20   ADELANTO, a municipal entity; GEO
     LIEUTENANT DIAZ, sued in her
21   individual capacity; GEO
     SERGEANT CAMPOS, sued in his
22   individual capacity; SARAH JONES,
     sued in her individual capacity; THE
23   UNITED STATES OF AMERICA;
     CORRECT CARE SOLUTIONS,
24   INC.; and DOES 1-10, individuals,
25                           Defendants.
26
27            GOOD CAUSE HAVING BEEN SHOWN, albeit without any guarantee
28   from the Court of a summary judgment ruling by December 30, 2019, this Court
                                                                          5:18-CV-01125-SP
     LA #4821-1903-0191 v1                     -1-
                                                            ORDER RE PRETRIAL DEADLINES
Case 5:18-cv-01125-SP Document 139 Filed 12/20/19 Page 2 of 3 Page ID #:4789



 1   hereby grants the Parties’ joint stipulation to continue pre-trial deadlines by one
 2   week, as follows:
 3                 1. Pre-Trial Conference Order, Memoranda of Contentions of Fact and
 4                     Law, Jury Instructions, Joint Statement of the Case, and Verdict
 5                     Forms: January 7, 2019;
 6                 2. Motions in Limine due December 30, 2019, Oppositions to Motions in
 7                     Limine due January 7, 2019, and Replies due January 14, 2019.
 8                 3. Pretrial Conference: January 21, 2020, 10:00 a.m.
 9
10               IT IS SO ORDERED:
11
12   Dated:       December 20      , 2019
                                                 Honorable Sheri Pym
13                                               United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                5:18-CV-01125-SP
     LA #4821-1903-0191 v1                        -2-
                                                                  ORDER RE PRETRIAL DEADLINES
Case 5:18-cv-01125-SP Document 139 Filed 12/20/19 Page 3 of 3 Page ID #:4790



 1   Respectfully submitted,
 2   Susan E. Coleman (SBN 171832)
     E-mail: scoleman@bwslaw.com
 3   Carmen M. Aguado (SBN 291941)
     E-mail: caguado@bwslaw.com
 4   Burke, Williams & Sorensen, LLP
     444 South Flower Street, Suite 2400
 5   Los Angeles, CA 90071-2953
     Tel: 213.236.0600 Fax: 213.236.2700
 6
     Attorneys for Defendants
 7   THE GEO GROUP, INC., CITY OF ADELANTO,
     CAMPOS, and DIAZ
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      5:18-CV-01125-SP
     LA #4821-1903-0191 v1                 -3-
                                                        ORDER RE PRETRIAL DEADLINES
